Atkinson and Hines, JJ.,
dissenting. We dissent from the ruling contained in the second headnote and the corresponding portion of the opinion. These deeds were clearly inadmissible upon the ground that they were irrelevant. They were not admissible as admissions of the makers as parties to the record, under the Civil Code, § 5776, because, after making these deeds, the makers had no joint interest in this land with the other heirs of the mother. Therefore it was error to admit them. We can not say that this error was a harmless one. We can not say what view the jury took of this evidence. The jury might have taken the view that these documents amounted to admissions against the interests of the makers. The jury might have taken the view that the makers would not have made these deeds, as it was against their interests to make them, if the. plaintiff did not have a good cause. Certainly the plaintiff introduced these deeds because he thought they would be helpful to him. The jury might have taken this view; and if they did so, the admission of this evidence was necessarily harmful to the defendants.